Citation Nr: 1128217	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  06-10 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for rheumatoid arthritis.

2. Entitlement to service connection for interstitial lung disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, K.K., and N.B.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1973 to August 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that denied the Veteran's claims for service connection for rheumatoid arthritis and interstitial lung disease.

In July 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in Seattle, Washington; a transcript of this hearing is associated with the claims file.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence for consideration.  Additional evidence was submitted in December 2008 and the case was readjudicated in December 2010.  This evidence will be considered by the Board in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2010).

In October 2008, the Board remanded this case for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1. Rheumatoid arthritis was not shown in service or for many years thereafter, and the competent evidence weighs against any finding linking rheumatoid arthritis to service.  

2. Interstitial lung disease was not shown in service or for many years thereafter, and the competent evidence weighs against any finding linking interstitial lung disease to service.  


CONCLUSIONS OF LAW

1. Rheumatoid arthritis was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2. Interstitial lung disease was not incurred in or aggravated by active service, and is not secondary to a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claims, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a December 2004 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Similar notice was also provided in a November 2008 letter.  March 2006 and November 2008 letters further advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in December 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records and an examination report, private treatment records, letters written by the Veteran during service, lay statements of the Veteran and his wife, and hearing testimony.  Further, the Board notes that the record reflects that the Veteran applied for and was denied benefits from the Social Security Administration (SSA).  In September 2007, December 2007, and February 2008, the RO requested the Veteran's records from the SSA, however, in February 2008 correspondence, SSA indicated that it did not have any records on file pertaining to the Veteran.  Accordingly, the RO issued a formal finding of unavailability of the Veteran's SSA records in May 2008.  

In addition, the Veteran was afforded a VA examination in January 2010 in association with the claims on appeal.  The Board finds that the examination was adequate to allow proper adjudication of the issues on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the disabilities.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran contends that he is entitled to service connection for rheumatoid arthritis due to musculoskeletal injuries incurred during service which he asserts made him more susceptible to a future diagnosis of rheumatoid arthritis.  In addition, he asserts that his interstitial lung disease developed as a consequence of, or secondary to, rheumatoid arthritis.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Turning to the evidence, the Veteran's DD Form 214 reveals that the Veteran's military occupational specialty was an avionic sensor systems specialist.  His service treatment records show that in March 1973, upon an entrance examination, the Veteran reported a past medical history of broken bones and cramps in his legs.  The associated report of medical examination showed no abnormalities were seen.  In February and March 1974, the Veteran was treated for an injury of the right knee that was twisted when he fell up the stairs.  In March 1974, the Veteran was treated for complaints of left knee pain.  In June 1974, the Veteran was treated for low back pain.  In August 1974, the Veterans discharge examination noted a history of occasional moderate chest pain since childhood that was not medically treated, leg cramps in 1972 due to exercise, a 1972 simple fracture of the right wrist due to a fall which was casted for 2 months and which regained full strength and range of motion, and occasional trick left knee in 1973.

Post service VA treatment records show that in April 2004, the Veteran was admitted to a VA hospital with a diagnosis of interstitial lung disease secondary to rheumatoid arthritis (RA).  In July 2004, a VA treatment note shows a history of seropositive RA that was reportedly diagnosed in 1994 by a private physician.  He was reportedly diagnosed with interstitial lung disease in 2003 by a private physician.  It was noted that the diagnosis of interstitial lung disease was possibly due to RA, however, other etiologies needed to be ruled out.  A three-generation family history of RA was also noted.

In July 2005, the Veteran submitted a statement indicating that during service, he worked in a windowless concrete room and was exposed to smoke and fumes from the electrical equipment that he and others were working with.  He also submitted a statement of a private physician that stated that he was considered disabled and unable to be regularly employed due to RA and pulmonary fibrosis.  

In January 2006, a VA treatment record noted a diagnoses of RA and respiratory problems of RA related interstitial lung disease, as well as a pulmonary embolus with underlying hypercoaguable state due to antiphospholipid antibody syndrome.  

In June 2006, a VA treatment note shows diagnostic assessments of RA related to pulmonary fibrosis and pulmonary thromboembolic disease.  

In 2007, VA treatment notes showed that neither the diagnosed RA or interstitial lung disease were active.  

In July 2008, the Veteran submitted letters written by him during service to his spouse.  The letters  mentioned a slip and fall incident whereby his left knee was injured and a wrist sprain.  

Also in July 2008, the Veteran and his representative testified at a Travel Board hearing.  The Veteran's representative stated that the cause of the Veteran's RA diagnosis was unknown.  However, he further stated that it is the Veteran's contention that in-service injuries to the wrist, back, and knee during service may have triggered and promoted the subsequent RA diagnosis.  The Veteran testified that his interstitial lung disease is secondary to his RA.  In regards to the RA diagnosis, the Veteran testified that while he was formally diagnosed with RA in 1994, he began feeling arthritic pains during service which have persisted since that time.  He stated that his RA symptomatology had been present for decades prior to the 1994 diagnosis.  Specifically, he stated that he first sought treatment with his flight physician when he was employed as a private pilot in the 1980s for pain in his back and ankles followed by pain his wrists and swelling of the knuckles and elbows.  The Veteran requested that the record be held open for 60 days so he could obtain a nexus opinion from his physician and to obtain the private treatment records documenting his reported treatment shortly after service.  

In December 2008, the Veteran submitted additional private treatment records pertaining to the claims on appeal.  The private treatment records were dated July and September 1989 and from 2000 to 2005.  A July 1989 letter from Dr. D.G., D.O., stated that the veteran was unable to work in his capacity as a washing machine mechanic due to the following conditions:  severe spinal stenosis, severe degenerative joint disease (DJD), myelopathy, syncope secondary to severe spinal stenosis and DJD, possible herniated disk, status post laminectomy, cervical radiculopathy, and lumbosacral radiculopathy.  

In addition, a September 1989 letter from the same private physician noted that a laminectomy at the L4-5 and L5-S1 levels was performed in 1986, however, it did not state why.  The Veteran's symptoms at that time included episodes lightheadedness, unsteadiness, weakness, and muscle spasms in the upper extremities, and headaches and pain radiating from the neck into the upper extremities.  Pain and dullness was noted in all 10 fingers.  The physician stated that such symptoms could be explained by some compression of the higher cervical cord.  She noted that tests to rule out a congenital defect also needed to be performed in addition to further MRI testing.  

An October 2005 letter from Dr. J.H.D., M.D., stated that the Veteran complained of back pain in 1986 and had surgery on L4-SI, however, it was unclear as to exactly what surgery was performed.  Continued back problems since the 1986 surgery were noted.  A 1972 fracture during service was also noted, in addition to subsequent injuries to both wrists and the left ankle.  The physician stated that the Veteran was subsequently diagnosed with RA.  The Veteran was assessed with chronic rheumatoid arthritis which was mildly active.  

In accordance with the Board's October 2008 remand directives, in January 2010, the Veteran was afforded a VA examination to determine the nature and etiology of any current rheumatoid arthritis and interstitial lung disorder.  Historically, it was noted that in 2004 the Veteran developed a venous thrombophlebitis in the left calf and a possible pulmonary embolus.  He had been on Coumadin anticoagulation since that time.  Following a physical examination, the Veteran was diagnosed with rheumatoid arthritis with severely high rheumatoid titer in the past, less so now.  He was further diagnosed with rheumatoid lung disease.  The examiner stated that there was no evidence of knee or ankle disease related to military service.  The Veteran denied any positive skin tests for tuberculosis and a CT scan of the lungs with contrast and other studies have never indicated any evidence of pulmonary tuberculosis.  

In regards to the diagnosis of rheumatoid arthritis, the January 2010 examiner opined that it was less likely than not that the current RA condition had its onset during active duty service of 11 months, nor is it the result of disease or injury in active service.  The examiner stated that such opinion was based on a detailed review of the medical records which did not contain evidence of rheumatoid arthritis or pulmonary conditions during the Veteran's 11 months of active duty.  The examiner noted knee and ankle issues of a musculoskeletal nature during service which he opined were due to trauma, presumably while training.  The examiner further reasoned that there was no laboratory testing or other evidence in the service treatment records to suggest that the Veteran had inflammatory arthritis or inflammatory disease of the joints or other tissues.  In regards to the diagnosis of interstitial lung disease, the examiner opined that it was not likely that any current lung disorder, including interstitial lung disease, had its onset during active military duty.  The examiner reasoned that the Veteran's service treatment records did not contain any evidence of pulmonary infection, disease, disorder, or exposure to toxic substances during his active duty military career.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that service connection rheumatoid arthritis and for interstitial lung disease has not been established.

Specifically, the medical evidence shows that the Veteran was not diagnosed with RA until 1994, twenty years after he was discharged from service.  Although he testified that he experienced arthritic pain during service and since discharge, he has not submitted any competent medical evidence corroborating such assertions, nor has he identified any competent medical evidence that VA assist him in obtaining.  In deed, as previously stated, the Veteran's discharge examination noted that the Veteran experienced cramps in the legs due to exercise, a fractured right wrist which was casted for 2 months and had regained full strength and range of motion prior to discharge, and trick left knee during service.  Significantly, however, the examiner also noted that there were no complications and no sequelae (negative effects) from such conditions.

Moreover, the January 2010 VA examiner further stated that it was not likely that the claimed conditions occurred in or were due to the musculoskeletal injuries sustained during service.  In fact, the examiner stated that such injuries were incurred as a result of trauma, presumably sustained during training as opposed to RA.

In regards to the additional private treatment records submitted in December 2008, none relate the Veteran's current RA or interstitial lung disease to any incident of military service.  The earliest documented treatment was for back pain and surgery in 1986, which is still nearly 12 years following discharge from military service.

In regards to the Veteran's claim for interstitial lung disease as secondary to RA, pursuant to section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a) (2010). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Here, however, for the reasons stated above, RA is not a service-connected disability.  Accordingly, the claim for service connection for interstitial lung disease as secondary to RA must be denied.  

Insofar as direct service connection is concerned, as stated previously, the Veteran was not diagnosed with interstitial lung disease until 1993, twenty years following discharge.  Although the Veteran asserts that he was exposed to fumes from electronics during service, VA and private treatment records, as well as the Veteran's own testimony, indicate that interstitial lung disease is secondary to RA.  The conclusion that interstitial lung disease is secondary to RA is further supported by the January 2010 VA examiner's opinion that it is unlikely that this condition is related to military service because there was no diagnosis of such condition until 1993 and the service treatment records do not show symptoms of or treatment for lung or pulmonary disorders during service.

While the appellant contends that his current RA and consequential interstitial lung disease is due to military service, he is not shown to possess any specialized training in the medical field to provide a competent medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The medical evidence of record is against a finding of service connection for the claimed RA and interstitial lung disease disabilities.  Thus, the Board finds the medical evidence on this point to be of greater probative value than the Veteran's contentions.  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's RA and interstitial lung disease disabilities were not present in service or for many years thereafter, and have not been shown by competent and probative medical evidence to be etiologically related to his active service.  Accordingly, service connection for the claimed conditions is not warranted on any basis.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, because the competent evidence fails to establish a link between the Veteran's rheumatoid arthritis and interstitial lung disease and his military service, the preponderance of the evidence is against the Veteran's claims and service connection is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for rheumatoid arthritis is denied.

Entitlement to service connection for interstitial lung disease is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


